People v Johnson (2018 NY Slip Op 05940)





People v Johnson


2018 NY Slip Op 05940


Decided on August 29, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2014-10642
 (Ind. No. 7147/13)

[*1]The People of the State of New York, respondent,
vRonald Johnson, appellant.


Ronald Johnson, Elmira, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Camille O'Hara Gillespie, and Arieh Schulman of counsel), for respondent.
Paul Skip Laisure, New York, NY (Nao Terai of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 12, 2017 (People v Johnson, 152 AD3d 620), determining an appeal from a judgment of the Supreme Court, Kings County, rendered October 31, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., AUSTIN, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court